                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER GLOEGE,

                    Plaintiff,
      v.
                                                          Case No. 19-cv-250-jdp
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Christopher Gloege against defendant Andrew M. Saul, Commissioner of Social Security

reversing the decision of the Commissioner and remanding this case for further

proceedings under sentence four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g).




       s/ K. Frederickson, Deputy Clerk                              11/14/2019
        Peter Oppeneer, Clerk of Court                                  Date
